

116 HR 3438 IH: Child Welfare Data Modernization Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3438IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Ms. Bass introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for a temporarily enhanced Federal match for certain State or tribal child welfare data
			 reporting expenditures.
	
 1.Short titleThis Act may be cited as the Child Welfare Data Modernization Act. 2.Temporarily enhanced Federal match for certain State or tribal expenditures for child welfare data reporting (a)In generalThe percentages which shall be in effect under section 474(a)(3)(C) of the Social Security Act with respect to eligible child welfare data reporting expenditures of a State, Indian tribe, tribal organization, or tribal consortium in the applicable period shall—
 (1)be 75 percent; and (2)apply with respect to the expenditures, without regard to whether the systems for which the expenditures are made may be used with respect to foster or adoptive children other than those on behalf of whom foster care maintenance payments or adoption assistance payments are made under a State or tribal plan approved under this part.
 (b)Treatment of digital system as mechanized systemThe digital system described in subsection (c)(2) of this section shall be considered a mechanized system for purposes of subparagraphs (C) and (D) of section 474(a)(3) of the Social Security Act.
			(c)Meaning of terms
 (1)In generalExcept as otherwise provided in this subsection, the terms used in this section shall have the meanings the terms would have if this section were in part E of title IV of the Social Security Act.
 (2)Eligible child welfare data reporting expendituresIn subsection (a) of this section, the term eligible child welfare data reporting expenditures means expenditures as are for the planning, design, development, update, or installation of statewide or tribal digital data collection and information retrieval systems (including for hardware components for the systems), but only to the extent that the systems—
 (A)meet the requirements imposed by the regulations prescribed under section 479(b)(2) of the Social Security Act, as in effect on January 13, 2017;
 (B)use cost-effective, innovative technologies to automate the collection of high-quality case management data, and promote the analysis, distribution, and use the data by workers, supervisors, administrators, researchers, and policymakers—
 (i)in accordance with the Comprehensive Child Welfare Information System Final Rule (81 FR 35449); or (ii)by means of a statewide automated child welfare information system that meets the requirements of the regulations prescribed under such section 479(b)(2);
 (C)include the information required to be collected and reported by section 471(e)(4)(E), and the data described in clauses (i) and (ii) of 479A(a)(7)(A), of such Act;
 (D)to the extent practicable, are capable of interfacing with the State or tribal data collection system that collects information relating to child abuse and neglect;
 (E)to the extent practicable, have the capability of interfacing with, and retrieving information from, the State or tribal data collection system that collects information relating to the eligibility of individuals for assistance under a program funded under part A, for purposes of facilitating verification of income for purposes of eligibility for benefits under a State plan approved under this part; and
 (F)are determined by the Secretary to be likely to provide more efficient, economical, and effective administration of a State or tribal program carried out under a plan developed under part B or approved under this part.
 (3)Applicable periodIn subsection (a), the term applicable period means the period that begins with January 13, 2017, and ends with September 30, 2020. 